                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


                            CIVIL ACTION NO. 18-10470-RWZ


      NEW ENGLAND CARPENTERS CENTRAL COLLECTION AGENCY, et al.

                                              v.

                     WATCH CITY DOOR SPECIALISTS, LLC, et al.


                                          ORDER

                                      March 13, 2019
.

ZOBEL, S.D.J.

       In November 2018, plaintiffs requested entry of a $121,748.30 default judgment

for the defendants’ alleged failure to pay employee benefit contributions pursuant to

collective bargaining agreements. Docket # 10. Because the affidavit accompanying

the motion for default judgment lacked sufficient evidence to support the requested

default sums, the court initiated a telephone conference with plaintiffs’ counsel to

request evidentiary grounding for the desired judgment. Docket # 11. On March 4,

2019, plaintiffs submitted a letter response. Docket # 12. Far from providing evidence

sufficient to permit the entry of judgment, the letter is simply a regurgitation of the

earlier-submitted breakdown of the claim. See Docket # 10-1 (Affidavit of Damages

and Taxable Costs). The court still does not know the requirements of the parties’

agreements nor plaintiffs’ calculations of contributions, interest and other sums that

defendants allegedly owe. Accordingly, plaintiffs’ Motion for Entry of Default Judgment

                                              1
(Docket # 10) is DENIED.1




______March 13, 2019_____                           _______/s/Rya W. Zobel__________

               DATE                                             RYA W . ZOBEL
                                                    SENIOR UNITED STATES DISTRICT JUDGE




       1
          The court also notes that defendant Watch City Door Specialists, LLC was not
properly served within 90 days of plaintiffs’ filing the complaint. Fed. R. Civ. P. 4(m).

                                                2
